DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a tray within the cartridge” as recited in claim 1, “a draw strength switch” in claim 13 and “a removable modular electronic circuit adapted to seat within the housing” as recited in claims 1, 15 and 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract contains more than 150 words.  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities:
The brief description of drawings should describe all of the figures of drawings [see MPEP 608.01(f)]. The brief description of the drawings refer only to figure 2 whereas Drawings show figures 2A and 2B. 
The reference character “17” has been used to refer to “cartridge” on page 6, line 5 and “an inlet port” on page 6, line 8.
Appropriate correction is required.
Priority
This application makes reference to or appears to claim subject matter disclosed in Application No. 15/264,508, filed 9/13/2016 and Application No. 16/232,869, filed 12/26/2018. If applicant desires to claim the benefit of a prior-filed application under 35 U.S.C. 119(e), 120, 121, 365(c)  or 386(c), the instant application must contain, or be amended to contain, a specific reference to the prior-filed application in compliance with  37 CFR 1.78. If the application was filed before September 16, 2012, the specific reference must be included in the first sentence(s) of the specification following the title or in an application data sheet (ADS) in compliance with pre-AIA  37 CFR 1.76; if the application was filed on or after September 16, 2012, the specific reference must be included in an ADS in compliance with 37 CFR 1.76. For benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c), the reference must include the relationship (i.e., continuation, divisional, or continuation-in-part) of the applications.
If the instant application is a utility or plant application filed under  35 U.S.C. 111(a), the specific reference must be submitted during the pendency of the application and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior application. If the application is a national stage application under 35 U.S.C. 371, the specific reference must be submitted during the pendency of the application and within the later of four months from the date on which the national stage commenced under 35 U.S.C. 371(b) or (f), four months from the date of the initial submission under 35 U.S.C. 371 to enter the national stage, or sixteen months from the filing date of the prior application. See 37 CFR 1.78(a)(4) for benefit claims under 35 U.S.C. 119(e) and 37 CFR 1.78(d)(3) for benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c). This time period is not extendable and a failure to submit the reference required by 35 U.S.C. 119(e) and/or 120, where applicable, within this time period is considered a waiver of any benefit of such prior application(s) under 35 U.S.C. 119(e), 120, 121, 365(c), and 386(c). A benefit claim filed after the required time period may be accepted if it is accompanied by a grantable petition to accept an unintentionally delayed benefit claim under 35 U.S.C. 119(e)  (see 37 CFR 1.78(c)) or under  35 U.S.C. 120, 121, 365(c), or 386(c) (see 37 CFR 1.78(e)). The petition must be accompanied by (1) the reference required by 35 U.S.C. 120 or 119(e) and by 37 CFR 1.78 to the prior application (unless previously submitted), (2) the petition fee under 37 CFR 1.17(m), and (3) a statement that the entire delay between the date the benefit claim was due under 37 CFR 1.78 and the date the claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional. The petition should be addressed to: Mail Stop Petition, Commissioner for Patents, P.O. Box 1450, Alexandria, Virginia 22313-1450.
If the reference to the prior application was previously submitted within the time period set forth in  37 CFR 1.78  but was not included in the location in the application required by the rule (e.g., if the reference was submitted in an oath or declaration or the application transmittal letter), and the information concerning the benefit claim was recognized by the Office as shown by its inclusion on the first filing receipt, the petition under  37 CFR 1.78 and the petition fee under  37 CFR 1.17(m)  are not required. Applicant is still required to submit the reference in compliance with  37 CFR 1.78  by filing an ADS in compliance with 37 CFR 1.76 with the reference (or, if the application was filed before September 16, 2012, by filing either an amendment to the first sentence(s) of the specification or an ADS in compliance with pre-AIA  37 CFR 1.76). See MPEP § 211.02.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a heating element” in claims 1, 15 and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the cartridge” in line 3. There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites “a housing having an inlet port and an outlet port”, “a removable cartridge module adapted to seat within the housing” and “a removable modular electronic circuit”. The drawings do not show reference element for claimed “removable cartridge module” and “a removable modular electronic circuit”. Therefore, examiner construes “a removable cartridge module” as being element 13 and “a removable modular electronic circuit” as being integrated structure formed by elements 19, 21, 31, 35, 33 and 51. The specification further discloses housing as being 17, 18, inlet port as being element 27 and outlet port as being element 57. However, with such interpretation, examiner is unclear regarding how a removable cartridge module is adapted to seat within the housing because the module itself comprises the housing. For examination purposes, examiner construes “a removable cartridge module” as being element 13 and the element 17, 18 together is construed as a housing thereby construing “a removable cartridge module adapted to seat within the housing”. Additionally, the specification do not provide support for which components together form a removable modular electronic circuit. Same issue exists in claims 15 and 20. Furthermore, if claim 1 refers to “a housing” as being elements 17, 18 then claim 6 is unclear regarding whether “an air inlet port” is same as “an inlet port” recited in claim 1, line 2 and whether “a vapor outlet port” in claim 6, line 2 is same as “an outlet port” in claim 1, line 2. For examination purposes, examiner construes “an air inlet port” as being same as “an inlet port” and “a vapor outlet port” being same as “an outlet port”. 

Claims 2-14 and 16-19 being dependent on claims 1 and 15 are also rejected.

Regarding claim 7, line 1, the limitation “dual channels” renders the claim indefinite because the claim do not clearly indicate if “dual channels” includes “a channel” in claim 6, line 2 or additional. For examination purposes, examiner construes that “a channel” in claim 6 is a part of “dual channels” recited in claim 7.

Regarding claim 7, line 1, the limitation “outlet ports” renders the claim indefinite because the claim do not clearly indicate if “outlet ports” includes “an outlet port” recited in claim 1 or additional. For examination purposes, examiner construes that “outlet port” in claim 1 is a part of “outlet ports” on claim 7.

Regarding claim 7, the limitation “within said in communication” renders claim indefinite because claim do not recite regarding where outlet ports are mounted. For examination purposes, examiner construes the limitation “within said in communication” as “within said plunger in communication”.
Regarding claim 17, line 1, the limitation “dual channels” renders the claim indefinite because the claim is unclear if “dual channels” includes “a channel” in claim 16, line 2 or additional. For examination purposes, examiner construes that “a channel” in claim 16 is a part of “dual channels” recited in claim 17.

Regarding claim 17, lines 1-2, the limitation “outlet ports” renders the claim indefinite because the claim do not clearly indicate if “outlet ports” includes “an outlet port” recited in claim 15 or additional. For examination purposes, examiner construes that “outlet port” in claim 15 is a part of “outlet ports” on claim 17.

Regarding claim 17, the limitation “within said in communication” renders claim indefinite because claim do not recite regarding where outlet ports are mounted. For examination purposes, examiner construes the limitation “within said in communication” as “within said plunger in communication”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 8, 10-14 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fu et al. (US 2019/0373679 A1).
Regarding claim 1, Fu teaches a compact modular multifunctional inhalation device 100 (figure 1A) comprising: 
a housing (housing of element 150) having an inlet port 162a, 162b and an outlet port 154; 
a removable cartridge module 150 adapted to seat within the housing (housing of element 150), the cartridge 156 including: 
a tray (a portion of element 156 forming element 158) within the cartridge 156 for retaining a solid inhalant (paragraph 0260, lines 1-5, material placed in element 158) and 
a heating element 166 mounted within the cartridge 156 above and through the tray for heating the inhalant; and 
a removable modular electronic circuit (circuitry formed by elements 167, 168,1067, 160a, 160b and any other components that enable transfer of electricity necessary to operate heating element 166) adapted to seat within the housing (housing of element 150) to provide electrical current (paragraph 0100, lines 1-9) to the heating element 166.

Regarding claim 2, Fu teaches wherein said heating element 166 is a coil 167 of metal (paragraph 0354, lines 1-3, “metal”) or ceramic having 2-13 loops (as shown in figure 17, element 167 is formed of 4 loops) and a diameter of 1.3 mm-3.5mm (paragraph 0264, lines 27-35, claim do not clearly recite if “a diameter” refers to wire used to form a coil or a diameter of a coil, element 167 is wound tightly around element 168 in Fu and paragraph 0264, lines 27-35 indicates diameter of element 168 being between 1.3mm-3.5mm therefore, Fu teaches a diameter of coil being between 1.3 mm-3.5 mm).

Regarding claim 3, Fu teaches wherein said coil 167 is mounted within a chamber 158 in thermal proximity to said solid inhalant (paragraph 0260, lines 1-5, paragraph 0100, lines 1-9).

Regarding claim 8, Fu teaches wherein said cartridge 156 is a split chamber cartridge (as shown in figure 13, element 150 is split into two chambers by element 173).

Regarding claim 10, Fu teaches further including a gauge (paragraph 0255, lines 7-11, “graduations” is construed as “a gauge”) mounted on said cartridge 156.

Regarding claim 11, Fu teaches wherein said cartridge 156 is at least partially transparent (paragraph 0254, lines 1-8).

Regarding claim 12, Fu teaches wherein said gauge (paragraph 0255, lines 7-11) is a measurement glass cover gauge (paragraph 0254, lines 1-8, paragraph 0255, lines 7-11, “graduations” has to be over or close to transparent portion in order to accurately read the content level).

Regarding claim 13, Fu teaches further including a draw strength switch 137 (figure 2).

Regarding claim 14, Fu teaches further including an arrangement for changing the temperature (paragraph 0102, lines 1-8) of the said coil 167 in response to said draw strength switch 137.

Regarding claim 20, Fu teaches a compact modular multifunctional inhalation device 100 (figure 1A) comprising: 
a housing (housing of element 150) having an inlet port 162a, 162b and an outlet port 154; 
a removable cartridge module 150 adapted to seat within the housing (housing of element 150), the cartridge 156 including: 
a heating element 166 mounted within the cartridge 156 for heating a solid inhalant (paragraph 0260, lines 1-5, material placed in element 158); and 
a gauge (paragraph 0255, lines 7-11, “graduations” is construed as “a gauge”) mounted on said cartridge 156; and
a removable modular electronic circuit (circuitry formed by elements 167, 168,1067, 160a, 160b and any other components that enable transfer of electricity necessary to operate heating element 166) adapted to seat within the housing (housing of element 150) to provide electrical current (paragraph 0100, lines 1-9) to the heating element 166.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. (US 2019/0373679 A1) in view of Gadas (US 2017/0231283 A1).
Regarding claim 4, Fu discloses the claimed invention substantially as claimed as set forth above in claims 1-3. Fu further discloses a rod 168 mounted within said coil 167. Fu further discloses several possible materials of a rod including silica fibers (paragraph 0264, lines 11-17) but is silent regarding a quartz.
However, Gadas discloses a design of a vaporizer wherein the rod is a quartz rod (paragraph 0038, lines 4-9, “quartz rods”) for the purpose of having a well-known alternative heating element to vaporize the solid inhalant (paragraph 0038, lines 1-9).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the rod material to incorporate quartz as taught by Gadas for the purpose of having a well-known alternative heating element to vaporize the solid inhalant (paragraph 0038, lines 1-9).

Claim(s) 5, 6, 15, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. (US 2019/0373679 A1) in view of Pieter et al. (WO 92/04928).
Regarding claim 5, Fu discloses the claimed invention substantially as claimed, as set forth above in claim 1. Fu is silent regarding further including a plunger adapted to translate within said cartridge.
However, Pieter teaches a design of an inhaler 1 (figure 1) further including a plunger 11 (figure 2) adapted to translate within said cartridge 1 (page 4, line 33-page 5, line 1) for the purpose of allowing proper mixture of the inhalant with the air prior to delivering to the patient (page 4, line 33-page 5, line 1).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the cartridge of Fu to incorporate further including a plunger adapted to translate within said cartridge as taught by Pieter for the purpose of allowing proper mixture of the inhalant with the air prior to delivering to the patient (page 4, line 33-page 5, line 1).

Regarding claim 6, Fu discloses the claimed invention substantially as claimed, as set forth above in claim 1. Fu further discloses including an air inlet port 162a, 162b mounted on said cartridge 156 but silent regarding a vapor outlet port mounted within said plunger and a channel therebetween mounted within said plunger.
However, Pieter teaches a vapor outlet port 17 (figure 2) mounted within said plunger 11 and a channel (channel inside element 11 extending to allow inhalant flow from element 16 to element 17) therebetween mounted within said plunger 11 for the purpose of allowing the inhalant flow out of the cartridge to the patient (page 5, lines 1-5).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the cartridge of Fu to incorporate a vapor outlet port mounted within said plunger and a channel therebetween mounted within said plunger as taught by Pieter for the purpose of allowing the inhalant flow out of the cartridge to the patient (page 5, lines 1-5).

Regarding claim 15, Fu discloses a compact modular multifunctional inhalation device 100 (figure 1A) comprising: 
a housing (housing of element 150) having an inlet port 162a, 162b and an outlet port 154; 
a removable cartridge module 150 adapted to seat within the housing (housing of element 150), the cartridge 156 including: 
a heating element 166 mounted within the cartridge 156 for heating a solid inhalant (paragraph 0260, lines 1-5, material placed in element 158); and 
a removable modular electronic circuit (circuitry formed by elements 167, 168,1067, 160a, 160b and any other components that enable transfer of electricity necessary to operate heating element 166) adapted to seat within the housing (housing of element 150) to provide electrical current (paragraph 0100, lines 1-9) to the heating element 166.
Fu is silent regarding further including a plunger adapted to translate the inhalant within said cartridge.
However, Pieter teaches a design of an inhaler 1 (figure 1) further including a plunger 11 (figure 2) adapted to translate the inhalant within said cartridge 1 (page 4, line 33-page 5, line 1) for the purpose of allowing proper mixture of the inhalant with the air prior to delivering to the patient (page 4, line 33-page 5, line 1).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the cartridge of Fu to incorporate further including a plunger adapted to translate the inhalant within said cartridge as taught by Pieter for the purpose of allowing proper mixture of the inhalant with the air prior to delivering to the patient (page 4, line 33-page 5, line 1).

Regarding claim 16, Fu discloses including an air inlet port 162a, 162b mounted on said cartridge 156 but silent regarding a vapor outlet port mounted within said plunger and a channel therebetween mounted within said plunger.
However, Pieter teaches a vapor outlet port 17 (figure 2) mounted within said plunger 11 and a channel (channel inside element 11 extending to allow inhalant flow from element 16 to element 17) therebetween mounted within said plunger 11 for the purpose of allowing the inhalant flow out of the cartridge to the patient (page 5, lines 1-5).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the cartridge of Fu to incorporate a vapor outlet port mounted within said plunger and a channel therebetween mounted within said plunger as taught by Pieter for the purpose of allowing the inhalant flow out of the cartridge to the patient (page 5, lines 1-5).

Regarding claim 18, Fu discloses wherein said cartridge 156 is a split chamber cartridge (as shown in figure 13, element 150 is split into two chambers by element 173).

Allowable Subject Matter
Claims 7, 9, 17 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The closest prior art of record, Fu et al. (US 2019/0373679 A1) in view of Pieter et al. (WO 92/04928), is silent regarding further including dual channels and outlet ports mounted within said in communication with said inlet port in combination with other claimed limitations of claims 7 and 17.

The closest prior art of record, Fu et al. (US 2019/0373679 A1) in view of Pieter et al. (WO 92/04928), is silent regarding including a split plunger mounted within said split chamber cartridge in combination with other claimed limitations of claims 9 and 19.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Darby (US 1,870,558): discloses a design of an inhaler comprising a plunger with a channel extending longitudinally along a longitudinal axis of the plunger.
Stevens et al (US 2015/0136158 A1), DePiano et al. (US 2015/0245659 A1), Eksouzian (US 2016/0287816 A1): discloses a design of a vaporizer comprising a vaporizer chamber and a heating coil to heat the substance contained in the reservoir.
Reevell (US 2018/0168231 A1): discloses a design of a vaporizer including a heating element and a removable cartridge module comprising at least one compartment to hold the inhalant.
Baker et al (US 2019/0053540 A1): discloses a design of an electronic aerosol system including a biometric sensor wherein the aerosol system is operated based on the feedback received by the biometric sensor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689. The examiner can normally be reached Monday-Thursday 8:00 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILAY J SHAH/            Primary Examiner, Art Unit 3783